
	
		II
		111th CONGRESS
		2d Session
		S. 3595
		IN THE SENATE OF THE UNITED STATES
		
			July 15, 2010
			Mr. Brown of Ohio (for
			 himself and Mr. Sanders) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To strengthen student achievement and graduation rates
		  and prepare young people for college, careers, and citizenship through
		  innovative partnerships that meet the comprehensive needs of children and
		  youth. 
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Developing Innovative
			 Partnerships and Learning Opportunities that Motivate Achievement
			 Act (DIPLOMA
			 Act).
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Purposes.
					Sec. 4. Definitions.
					Sec. 5. Demonstration program authorized; allotment to
				States.
					Sec. 6. State child and youth strategy.
					Sec. 7. Coordinating body; State applications.
					Sec. 8. State use of funds.
					Sec. 9. Local consortium application; local child and youth
				strategy.
					Sec. 10. Local use of funds.
					Sec. 11. Construction.
					Sec. 12. Accountability and transparency.
					Sec. 13. Authorization of appropriations.
				
			2.FindingsCongress finds the following:
			(1)The future
			 strength of the Nation’s democracy, as well as the Nation's economy, is
			 dependent upon the investments made in children and youth today.
			(2)Approximately 25
			 percent of 9th graders do not graduate from high school 4 years later. Of
			 students who graduate from high school, 2 out of 3 (67 percent) enroll in a 2-
			 or 4-year college in the fall after completing high school. Only about half (58
			 percent) of first-time, full-time college freshmen seeking a 4-year degree
			 receive a bachelor’s degree within 6 years or less.
			(3)Over the past 4
			 decades, the United States has slipped from being first in the world in high
			 school and college graduation rates to 20th and 14th, respectively, putting the
			 Nation at a growing competitive disadvantage with other countries.
			(4)Research shows
			 that the holistic needs of students must be met in order to strengthen student
			 achievement. One analysis of 16 factors influencing student achievement found
			 that over half of the factors identified were present in the lives of students
			 outside of the classroom.
			(5)An analysis of
			 health problems, maternal child rearing practices, and the impact of such
			 problems and practices on education published by Princeton University and the
			 Brookings Institution estimates that differences in these factors may account
			 for a quarter of the racial gap in school readiness.
			(6)Research from
			 Johns Hopkins University found that the lack of summer learning opportunities
			 explains about two-thirds of the 9th grade achievement gap between high and low
			 income students.
			(7)Research from the
			 Government Accountability Office found that students who change schools
			 frequently were less likely to perform at grade level and more likely to repeat
			 a grade than their more stable peers.
			(8)Evidence
			 demonstrates that effective partnerships among schools and communities increase
			 student achievement by addressing the academic needs of students as well as the
			 challenges the students face outside the classroom. For example—
				(A)Chicago Public
			 Schools leads the Nation’s largest community school initiative and found that
			 nearly half of the students in community schools had increased math and reading
			 grades, and that between 2001 and 2006, community schools had greater gains in
			 math and reading than regular Chicago public schools;
				(B)by meeting the
			 comprehensive needs of students, Communities In Schools, a national dropout
			 prevention organization, demonstrates that 78 percent of participating students
			 improved their attendance, 89 percent had fewer behavior incidents, 80 percent
			 improved their academic performance, and 78 percent of eligible seniors
			 graduated from high school; and
				(C)through a
			 pipeline of comprehensive services addressing the needs of children, youth, and
			 families from prenatal opportunities through the transition to adulthood, 90
			 percent of high school seniors served by Harlem Children’s Zone are accepted
			 into college.
				3.PurposesThe purposes of this Act are—
			(1)to create
			 engaging learning experiences that—
				(A)strengthen
			 academic achievement, build civic capacity, and provide a continuum of supports
			 and opportunities for children, youth, and their families; and
				(B)prepare young
			 people for college, careers, and citizenship through results-focused
			 partnerships at all levels that mobilize and coordinate school and community
			 resources;
				(2)to ensure the
			 academic, physical, social, emotional, health, mental health, and civic
			 development of disadvantaged youth and thereby strengthen their families and
			 communities;
			(3)to engage and
			 support parents, care givers, and families in their role as first educators of
			 their children;
			(4)to promote
			 community engagement in education and family engagement in education;
			(5)to leverage and
			 integrate the human and financial assets of local communities, schools, State
			 governments, the Federal Government, and the natural assets of
			 communities—
				(A)toward better
			 results for children, youth, and families; and
				(B)for sustained
			 civic capacity; and
				(6)to develop
			 strategies that achieve key results, such as full service community schools,
			 community-based, integrated student services, and related approaches that meet
			 the comprehensive needs of children and youth.
			4.DefinitionsIn this Act:
			(1)Community-based,
			 integrated student servicesThe term community-based,
			 integrated student services means interventions, coordinated through a
			 single point of contact, that improve student achievement by connecting
			 community resources with the academic and social service needs of
			 students.
			(2)Community
			 engagement in education
				(A)In
			 generalThe term community engagement in education
			 means systematic efforts to involve, engage, and collaborate with parents,
			 community residents, members of school communities, community partners, and
			 other stakeholders in exploring the needs of their students and schools,
			 developing plans to address those needs, and working together to address those
			 needs.
				(B)InclusionsThe
			 term includes effective community engagement in an ongoing process to develop a
			 welcoming school and school system, mobilize the community’s assets to support
			 student achievement and growth, engage those individuals and stakeholders who
			 traditionally have not participated, improve working relationships, and deepen
			 the commitment to student success.
				(3)Family
			 engagement in educationThe term family engagement in
			 education means a shared responsibility of families and schools for
			 student success, in which schools and community-based organizations are
			 committed to reaching out to engage families in meaningful ways that encourage
			 the families to actively support their children’s learning and development, as
			 well as the learning and development of other children. The shared
			 responsibility is continuous from birth through young adulthood and reinforces
			 learning that takes place in the home, school, and community.
			(4)Full service
			 community schoolThe term full service community
			 school means a public elementary school or secondary school that—
				(A)participates in a
			 community-based effort to coordinate educational, developmental, family,
			 health, and other comprehensive services through community-based organizations,
			 and public and private partnerships; and
				(B)provides access
			 to such services to students, families, and the community.
				(5)Local
			 consortiumThe term local consortium means a
			 consortium consisting of community representatives that—
				(A)shall
			 include—
					(i)a
			 local educational agency; and
					(ii)not less than 1
			 other community partner that is independent of the local educational agency;
			 and
					(B)may include a
			 broad array of community partners, including—
					(i)a
			 community-based organization;
					(ii)a
			 child and youth serving organization or agency;
					(iii)an institution
			 of higher education;
					(iv)a
			 foundation;
					(v)a
			 business;
					(vi)a
			 teacher organization;
					(vii)an organization
			 representing education professionals;
					(viii)a local
			 government, including a government agency serving children and youth, such as a
			 child welfare and juvenile justice agency;
					(ix)an
			 organization representing students; and
					(x)an
			 organization representing parents; and
					(C)may include
			 representatives from multiple jurisdictions.
				(6)Local
			 educational agencyThe term local educational agency
			 has the meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(7)Outlying
			 areaThe term outlying area has the meaning given
			 the term in section 9101 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 7801).
			(8)The term
			 Secretary means the Secretary of Education.
			(9)Specialized
			 instructional support personnelThe term specialized
			 instructional support personnel means school counselors, school social
			 workers, school psychologists, and other qualified professional personnel
			 involved in providing assessment, diagnosis, counseling, educational,
			 therapeutic, and other necessary corrective or supportive services (including
			 related services as that term is defined in section 602 of the Individuals with
			 Disabilities Education Act (20 U.S.C. 1401)) as part of a comprehensive program
			 to meet student needs.
			(10)Specialized
			 instructional support servicesThe term specialized
			 instructional support services means the services provided by
			 specialized instructional support personnel, and includes any other corrective
			 or supportive services to meet student needs.
			(11)StateThe
			 term State means each of the several States of the United States,
			 the District of Columbia, and the Commonwealth of Puerto Rico.
			5.Demonstration
			 program authorized; allotment to States
			(a)Formula grants
			 authorized
				(1)In
			 generalFor any fiscal year for which the amount appropriated
			 under section 13 is equal to or greater than $200,000,000, the Secretary is
			 authorized to award grants, from allotments under subsection (c), to States
			 having applications approved under section 5 to enable the States to award
			 subgrants to local consortia to leverage and integrate human and financial
			 assets at all levels in order to—
					(A)ensure the
			 academic, physical, social, emotional, and civic development of disadvantaged
			 youth; and
					(B)strengthen the
			 families and communities of the disadvantaged youth and achieve the results
			 developed pursuant to section 6(c)(1).
					(2)DurationThe
			 Secretary shall award a grant under this subsection for a period of 5
			 years.
				(3)RenewalThe
			 Secretary may renew a grant under this subsection for a period of 5
			 years.
				(b)ReservationFrom
			 the funds appropriated under section 13 for any fiscal year, the Secretary
			 shall reserve—
				(1)not more than 2
			 percent for national activities, which the Secretary may carry out directly or
			 through grants and contracts, such as—
					(A)providing
			 training and training technical assistance to local consortia and organizations
			 partnering with local consortia to carry out services under this Act; or
					(B)conducting the
			 national evaluation pursuant to section 12(a)(3); and
					(2)not more than 1
			 percent for payments to the outlying areas and the Bureau of Indian Affairs, to
			 be allotted in accordance with their respective needs for assistance under this
			 Act, as determined by the Secretary, to enable the outlying areas and the
			 Bureau of Indian Affairs to carry out the purposes of this Act.
				(c)State
			 allotments
				(1)DeterminationFrom
			 the funds appropriated under section 13 for any fiscal year that are equal to
			 or greater than $200,000,000 which remain after the Secretary makes the
			 reservations under subsection (b), the Secretary shall allot to each State for
			 the fiscal year an amount that bears the same relationship to the remainder as
			 the amount the State received under subpart 2 of part A of title I of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6331 et seq.) for the
			 preceding fiscal year bears to the amount all States received under that
			 subpart for the preceding fiscal year, except that no State shall receive less
			 than an amount equal to ½ of 1 percent of such
			 funds.
				(2)Reallotment of
			 unused fundsIf a State does not receive an allotment under this
			 Act for a fiscal year, the Secretary shall reallot the amount of the State's
			 allotment to the remaining States in accordance with this section.
				(d)Competitive
			 grants authorized
				(1)In
			 generalFor any year for
			 which the amount appropriated under section 13 is less than $200,000,000, the
			 Secretary shall award grants, on a competitive basis, to local consortia to
			 enable the local consortia to carry out local strategies in accordance with
			 sections 9 and 10.
				(2)Targeted local
			 consortiaThe Secretary shall only award a grant to a local
			 consortium under this subsection if the local consortium submits an application
			 that proposes—
					(A)to serve children
			 and youth in schools or communities with the highest proportions of students
			 from low-income families; and
					(B)to provide a
			 comprehensive continuum of services, including not less than 1 service from
			 each of not less than 3 categories of services described in paragraphs (3)
			 through (11) of section 10(b), which proposal—
						(i)shall be
			 submitted by a local consortium comprised of a broad representation of
			 stakeholders and decision makers in the community, including a multitude of
			 community partners described in section 4(5)(B); or
						(ii)shall
			 demonstrate the capacity for successful implementation through a history of
			 successful collaboration and effectiveness in strengthening outcomes for
			 children and youth.
						(3)Accountability
			 and transparencyThe Secretary shall apply those provisions of
			 section 12 that the Secretary determines applicable to local consortia
			 receiving funds under this subsection.
				6.State child and
			 youth strategy
			(a)In
			 generalA State that receives a grant under this Act shall use
			 the grant funds to develop and implement a State child and youth strategy
			 (hereafter in this Act referred to as the State strategy).
			(b)Strategy
			 requirementsThe State strategy—
				(1)shall be
			 developed by the Governor of the State;
				(2)shall include the
			 components described in subsection (c); and
				(3)may include other
			 components as the Governor determines necessary to strengthen results for
			 children and youth.
				(c)Required
			 ComponentsThe State strategy components required under
			 subsection (b) are the following:
				(1)State results
			 frameworkThe State strategy shall contain comprehensive,
			 research-based annual goals and aligned quantifiable indicators demonstrating
			 continuous improvement with respect to youth, particularly disadvantaged youth,
			 that shall serve as targets for each year with respect to which the State
			 strategy applies. The goals shall include the following:
					(A)Children are
			 ready for school.
					(B)Students are
			 engaged and achieving in school.
					(C)Students are
			 physically, mentally, socially, and emotionally healthy.
					(D)Schools and
			 neighborhoods are safe and provide a positive climate for learning.
					(E)Families are
			 supportive and engaged in their children’s education.
					(F)Graduates are
			 ready for postsecondary education and 21st century careers.
					(G)Students are
			 contributing to their communities.
					(2)Needs and
			 assets assessmentThe State strategy shall contain an assessment
			 of the children’s needs, and of assets within the State that can be mobilized,
			 coordinated, and integrated to achieve the State strategy's goals, which may
			 include data collected by the Federal Interagency Forum on Child and Family
			 Statistics.
				(3)State child and
			 youth planThe State strategy shall include a description of the
			 State’s plan to achieve the goals described in paragraph (1) for young people
			 from birth through the transition to adulthood, including the following:
					(A)Leverage and
			 integrationA description of how funds received under this Act
			 will be coordinated and integrated with other Federal and State funds in order
			 to achieve the goals developed pursuant to paragraph (1).
					(B)Elimination of
			 State barriers to coordination and integrationA description of
			 how funds received under this Act will be used to identify and eliminate State
			 barriers to the coordination and integration of programs, initiatives, and
			 funding streams to achieve the goals developed pursuant to paragraph
			 (1).
					(C)Community
			 engagement in educationA description of the State's plan to
			 increase community engagement in education.
					(D)Family
			 engagement in educationA description of the State's plan to
			 increase family engagement in education.
					(d)Existing plans,
			 strategies, and assessmentsExisting plans, strategies, needs
			 assessments, or assets assessments may be used to satisfy the requirements of
			 this section if such existing plans, strategies, needs assessments, or assets
			 assessments include the information required by this section, or can be
			 modified to do so, and are submitted to the Secretary with such
			 modifications.
			7.Coordinating
			 body; State applications
			(a)Coordinating
			 body
				(1)In
			 generalIn order for a State to be eligible to receive a grant
			 under this Act, the Governor of the State shall designate or establish a
			 coordinating body for student learning and development that shall—
					(A)administer funds
			 provided under this Act;
					(B)facilitate
			 communication between the public and the Governor pertaining to issues
			 impacting children and youth from birth through the transition to adulthood,
			 including issues pertaining to service coordination and integration;
					(C)identify and
			 eliminate State barriers to the coordination and integration of programs,
			 initiatives, and funding streams, and facilitate coordination and collaboration
			 among State agencies serving children and youth;
					(D)strengthen the
			 capacity of State and local organizations to achieve positive outcomes for
			 children and youth through training, technical assistance, professional
			 development, and other means;
					(E)assist the
			 Governor in developing and carrying out the State strategy; and
					(F)coordinate the
			 submission of the State application under subsection (b).
					(2)Designation of
			 coordinating bodyThe Governor may designate an existing agency,
			 Children's Cabinet, P–20 Council, child and youth development partnership, or
			 other organization as the coordinating body for student learning and
			 development described in paragraph (1) if the agency, cabinet, council,
			 partnership, or organization—
					(A)performs duties
			 similar to the duties described in paragraph (1); or
					(B)if the duties of
			 the agency, cabinet, council, partnership, or organization can be modified to
			 include the duties described in paragraph (1).
					(b)State
			 application
				(1)In
			 generalEach State desiring a grant under this Act shall submit
			 to the Secretary an application at such time, in such manner, and containing
			 such information as the Secretary may require.
				(2)ContentsEach
			 application submitted under this subsection shall include the following:
					(A)State
			 strategyA description of how the State will develop the State
			 strategy.
					(B)Grants to local
			 consortiaA description of how subgrants to local consortia will
			 be awarded pursuant to section 8 and how the subgrants will facilitate
			 community planning and effective service coordination, integration, and
			 provision at the local level to achieve the goals developed by the State
			 pursuant to section 6(c)(1) within the context of local needs and
			 priorities.
					(C)Capacity
			 buildingA description of how grant funds received under this Act
			 will be used to build State and local capacity through training, technical
			 assistance, and professional development.
					(D)Accountability
			 for resultsA description of the State's plans to adhere to the
			 accountability and transparency requirements described in section 12(b).
					(3)Revised
			 applicationEach State desiring to renew a grant under this Act
			 shall submit a revised application to the Secretary every 5 years based on an
			 assessment of the activities conducted under this Act.
				8.State use of
			 funds
			(a)In
			 generalFrom the grant funds made available to a State under this
			 Act for any fiscal year—
				(1)the State shall
			 use not less than 95 percent to award subgrants to local consortia under
			 subsection (b);
				(2)the State may use
			 not less than 3 percent for evaluation and capacity building activities,
			 including training, technical assistance, and professional development;
			 and
				(3)the State may use
			 not more than 2 percent for the administrative costs of carrying out
			 responsibilities under this Act.
				(b)Subgrants to
			 local consortia
				(1)In
			 generalA State that receives a grant under this Act shall use
			 the portion of the grant funds described in subsection (a)(1) to award
			 subgrants to local consortia.
				(2)PriorityIn
			 awarding subgrants to local consortia, a State shall give priority to
			 applications from local consortia that propose—
					(A)to serve children
			 and youth in schools or communities with the highest proportions of students
			 from low-income families; and
					(B)to provide a
			 comprehensive continuum of services, including not less than 1 service from
			 each of not less than 3 categories of services described in paragraphs (3)
			 through (11) of section 10(b), which proposal—
						(i)shall be
			 submitted by local consortia comprised of a broad representation of
			 stakeholders and decision makers in the community, including a multitude of
			 community partners described in section 4(5)(B); or
						(ii)shall
			 demonstrate the capacity for successful implementation through a history of
			 successful collaboration and effectiveness in strengthening outcomes for
			 children and youth.
						(3)Duration of
			 grantEach subgrant awarded under this section shall be for a
			 period of 5 years and shall be renewable based on progress toward achieving the
			 results described in section 9(b)(2)(A).
				(c)Planning
			 grantsA State that receives a grant under this Act may award
			 planning grants to local consortia to enable the local consortia to develop the
			 local strategy described in section 9(b). Such planning grants shall be for a
			 duration of—
				(1)not more than 6
			 months and in an amount of not more than $50,000; or
				(2)not more than 1
			 year and in an amount of not more than $100,000.
				(d)Supplement, not
			 supplantA State that receives a grant under this Act shall use
			 the grant funds to supplement, not supplant, Federal and non-Federal funds
			 available to support child and youth services.
			(e)Allocation to
			 rural areas
				(1)In
			 generalA State that receives grant funding under this Act for a
			 fiscal year shall use the grant funds to award an amount, in the aggregate, of
			 subgrant funding under section 8 to rural local consortia in the State that is
			 not less than the amount that bears the same relation to the amount of the
			 grant funding as the amount received by local educational agencies serving
			 rural local consortia in the State under subpart 2 of part A of title I of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6331 et seq.) for the
			 preceding fiscal year bears to the amount received by the State under such
			 subpart for the preceding fiscal year.
				(2)Rural local
			 consortiumIn this subsection the term rural local
			 consortium means a local consortium serving an area of the State that
			 has a locale code of 41, 42, or 43.
				9.Local consortium
			 application; local child and youth strategy
			(a)Local
			 consortium application
				(1)In
			 generalA local consortium that desires a subgrant under section
			 8 shall submit an application to the State at such time, in such manner, and
			 containing such information as the State may require.
				(2)ContentsAn
			 application submitted under this section shall include—
					(A)a description of
			 the local consortium, including which public or nonprofit entity participating
			 in the local consortium shall serve as the fiscal agent for the local
			 consortium;
					(B)the local child
			 and youth strategy (hereafter in this Act referred to as local
			 strategy) described in subsection (b); and
					(C)a description of
			 how the local strategy will be coordinated with the local educational agency
			 plan required under section 1112 of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6312).
					(b)Local
			 strategy
				(1)In
			 generalThe local strategy—
					(A)shall be
			 developed by the local consortium;
					(B)shall include the
			 components described in paragraph (2); and
					(C)may include such
			 other components as the local consortium determines necessary to strengthen
			 outcomes for young people from birth through the transition to
			 adulthood.
					(2)ComponentsThe
			 local strategy components required under paragraph (1)(B) are the
			 following:
					(A)Local results
			 frameworkComprehensive, research-based goals and aligned
			 quantifiable indicators for the goals, with respect to youth, particularly
			 disadvantaged youth, that shall serve as targets for the year with respect to
			 which the local strategy applies. The goals shall include the following:
						(i)Children are
			 ready for school.
						(ii)Students are
			 engaged and achieving in school.
						(iii)Students are
			 physically, mentally, socially, and emotionally healthy.
						(iv)Schools and
			 neighborhoods are safe and provide a positive climate for learning.
						(v)Families are
			 supportive and engaged in their children’s education.
						(vi)Students are
			 ready for postsecondary education and 21st Century careers.
						(vii)Students are
			 contributing to their communities.
						(B)Assets
			 assessmentAn assessment of potential resources, services, and
			 opportunities available within or near the community that children and youth,
			 their families, and resources in the community may be able to access in order
			 to meet the needs identified under subparagraph (C), to help achieve the goals
			 and indicators under subparagraph (A), and to support students to achieve the
			 challenging State student academic achievement standards, including the variety
			 of services that can be integrated—
						(i)into a community
			 school site; and
						(ii)through the
			 presence of specialized student support personnel and local educational agency
			 liaisons for homeless children and youth designated pursuant to section
			 722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
			 11432(g)(1)(J)(ii)).
						(C)Needs
			 assessmentAn analysis of the comprehensive needs of the students
			 served by the local consortium, their families, and the community that—
						(i)includes input
			 from students and parents;
						(ii)assesses the
			 academic, physical, social, emotional, health, mental health, and civic needs
			 of students and their families; and
						(iii)may impact
			 students’ ability to meet the challenging State student academic achievement
			 standards.
						(D)Service
			 integration and provisionA plan to coordinate and integrate
			 services and provide services in order to meet the needs identified under
			 subparagraph (C) and achieve the results and aligned quantifiable indicators
			 described in subparagraph (A), including—
						(i)a
			 description of the services administered by members of the local consortium
			 that are funded through grants provided under the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6301 et seq.) that will be coordinated as part
			 of the subgrant provided under section 8; and
						(ii)if
			 applicable, a description of the coordination among services provided by
			 community-based organizations and services provided by specialized
			 instructional support personnel serving local educational agencies
			 participating in the local consortium.
						(E)Community
			 engagement in educationA plan to increase community engagement
			 in education.
					(F)Family
			 engagement in educationA plan to increase family engagement in
			 education.
					(3)Existing plans,
			 strategies, and assessmentsExisting plans, strategies, needs
			 assessments, or assets assessments may be used to satisfy the requirements of
			 this section if such existing plans, strategies, needs assessments, or assets
			 assessments include the information required by this section, or can be
			 modified to do so, and are submitted to the Secretary with such
			 modifications.
				10.Local use of
			 funds
			(a)Mandatory use
			 of fundsA local consortium that receives a subgrant under
			 section 8 shall use the subgrant funds—
				(1)to integrate
			 multiple private and public services into a comprehensive, coordinated
			 continuum that meets the holistic needs of young people;
				(2)to implement the
			 comprehensive, coordinated continuum of services described in paragraph (1)
			 through research-based services producing quantifiable results that align with
			 the local results framework described in section 9(b)(2)(A);
				(3)to address the
			 needs identified in the needs assessment carried out pursuant to section
			 9(b)(2)(C) by leveraging the assets identified in the assets assessment carried
			 out pursuant to section 9(b)(2)(B); and
				(4)if applicable, to
			 coordinate efforts with the specialized instructional support personnel serving
			 local educational agencies participating in the local consortium.
				(b)Permissible use
			 of fundsA local consortium that receives a subgrant under
			 section 8 may use the subgrant funds to coordinate, integrate, and enhance
			 existing services, and provide new services, in order to provide young people
			 with research-based, comprehensive services at, or that are connected to,
			 schools, including—
				(1)community-based,
			 integrated student services;
				(2)full service
			 community schools;
				(3)high quality
			 early childhood development, including—
					(A)early childhood
			 education;
					(B)programs under
			 the Head Start Act (42 U.S.C. 9831 et seq.), including Early Head Start
			 programs;
					(C)early reading
			 first programs;
					(D)child care
			 services;
					(E)early
			 childhood-school transition services;
					(F)home
			 visiting;
					(G)parenting
			 education; and
					(H)services for
			 young children with special needs;
					(4)academic support
			 services, including—
					(A)tutoring;
					(B)extended day
			 programs, including services provided through 21st Century Community Learning
			 Centers under part B of title IV of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7171 et seq.);
					(C)programs for
			 students and parents to learn together, including opportunities in such fields
			 as technology, art, music, and language acquisition;
					(D)multiple pathways
			 toward attaining a high school diploma and preparing students for college,
			 including—
						(i)dual enrollment
			 programs;
						(ii)early college
			 high schools;
						(iii)strategies for
			 preventing at-risk youth from dropping out of high school;
						(iv)dropout recovery
			 strategies, including strategies that award credit based on student performance
			 instead of instructional time; and
						(v)other activities
			 that combine rigorous coursework, personalized learning environments, practical
			 applications, and comprehensive support services;
						(E)summer enrichment
			 and learning experiences; and
					(F)services for
			 students with disabilities;
					(5)health services,
			 including—
					(A)primary health
			 care;
					(B)dental
			 care;
					(C)vision
			 care;
					(D)hearing
			 care;
					(E)mental health
			 services;
					(F)nutrition
			 services;
					(G)health education;
			 and
					(H)developmental and
			 habilitation services for young people with special needs;
					(6)youth
			 development, including—
					(A)mentoring and
			 other youth development programs, including programs that engage older
			 adults;
					(B)recreation and
			 physical education;
					(C)service learning,
			 civic education, leadership development, entrepreneurship, and community
			 service opportunities;
					(D)job training,
			 career counseling, and internship opportunities;
					(E)career and
			 technical education;
					(F)college
			 preparation and counseling services; and
					(G)positive
			 behavioral interventions and supports;
					(7)social services
			 for students and families, including—
					(A)family support
			 programs, including housing assistance, counseling, financial education, crisis
			 intervention, and related services;
					(B)programs that
			 provide assistance to students who have been truant, suspended, or
			 expelled;
					(C)programs or
			 efforts intended to identify young people without a high school diploma and
			 reengage the young people in school so that the young people may attain a high
			 school diploma; and
					(D)strategies that
			 engage older adults as resources to students and families;
					(8)parent and adult
			 education programs, including—
					(A)programs that
			 promote family literacy, including Even Start;
					(B)parent and
			 caregiver leadership and parent and caregiver education activities;
					(C)adult education,
			 including instruction in English as a second language, and job training;
			 and
					(D)citizenship
			 preparation for individuals choosing to become United States citizens;
					(9)juvenile crime
			 prevention and rehabilitation programs, including—
					(A)youth courts,
			 teen courts, peer juries, and drug courts; and
					(B)tribal youth
			 programs;
					(10)specialized
			 instructional support services, including specialized instructional support
			 personnel;
				(11)service
			 coordination staffing that ensures young people receive comprehensive services
			 to meet the holistic needs of the young people;
				(12)training,
			 technical assistance, and professional development for school-based and
			 community-based personnel providing comprehensive services to children and
			 youth;
				(13)subgrants to
			 nonprofit and other organizations to implement the requirements and allowable
			 services under this section;
				(14)reasonable
			 program administration and planning associated with the activities required
			 under this section; and
				(15)other services
			 consistent with this section.
				11.ConstructionNothing in this Act shall be construed to
			 alter or otherwise affect the rights, remedies, and procedures afforded school
			 or school district employees under Federal, State, or local laws (including
			 applicable regulations or court orders) or under the terms of collective
			 bargaining agreements, memoranda of understanding, or other agreements between
			 such employees and their employers.
		12.Accountability
			 and transparency
			(a)Federal
			 accountability and transparency
				(1)Annual
			 reportOn an annual basis, the Secretary shall report to the
			 public, Congress, and the President—
					(A)the collective
			 progress made by—
						(i)States in
			 achieving the goals established within the State results frameworks described
			 in section 6(c)(1); and
						(ii)communities in
			 achieving the goals established within the local results frameworks pursuant to
			 section 9(b)(2)(A);
						(B)how funds under
			 this Act were used by States and local consortia to improve the lives of
			 children, youth, and families, including—
						(i)the
			 characteristics of the young people and families served by the activities and
			 services assisted under this Act;
						(ii)the services and
			 supports provided under this Act; and
						(iii)outcomes
			 resulting from the activities and services funded under this Act;
						(C)actions taken
			 pursuant to paragraph (2) regarding misuse or ineffective use of funds;
			 and
					(D)other information
			 the Secretary determines to be of interest to the public.
					(2)Correction of
			 deficienciesIf the Secretary determines, based on a review of
			 State annual reports, State strategies, State data submissions, evaluations, or
			 other documentation, that a State or entity that receives funds through a grant
			 or contract made under this Act makes insufficient progress toward achieving
			 the goals established within the State results framework pursuant to section
			 6(c)(1) within 3 years of receiving a grant under section 5(a), or is misusing,
			 ineffectively using, or otherwise not complying with the requirements of this
			 Act, the Secretary shall—
					(A)notify the State
			 of the deficiencies that require correction and request that the State submit a
			 plan to correct the deficiencies;
					(B)negotiate a plan
			 to correct the deficiencies, and provide appropriate training or technical
			 assistance designed to assist the State in complying with the requirements of
			 this Act; and
					(C)in the case that
			 the State fails to submit or negotiate a plan to correct the deficiencies or
			 fails to make substantial efforts, within 6 months after the date of the
			 notification described in paragraph (1), to correct the deficiencies and comply
			 with the requirements of this Act—
						(i)terminate the
			 provision of funds under this Act to the State or entity for the remainder of
			 the period of the grant or contract; and
						(ii)redistribute the
			 terminated funding in the manner described in section 5(c).
						(3)Independent
			 ongoing evaluation
					(A)In
			 generalThe Secretary shall carry out an ongoing evaluation of
			 the activities conducted under this Act and shall submit the evaluation results
			 to Congress and the public in July of 2014 and in July of 2016.
					(B)Rigorous and
			 independent evaluationThe Secretary shall enter into a contract
			 with an entity independent of the Department of Education to carry out the
			 evaluation required under this paragraph. To the extent the Secretary
			 determines feasible, the evaluation shall include large-scale, longitudinal,
			 randomized studies to identify the most effective combinations of academic and
			 nonacademic interventions, including interventions administered by
			 community-based organizations, to achieve improvements in academic and other
			 outcomes for students.
					(C)Evaluation
			 outcomes
						(i)In
			 generalThe evaluation required under this paragraph shall
			 measure the process of developing and implementing effective partnerships among
			 schools, school districts, families, students, and community partners, as well
			 as the impact of activities conducted under this Act, which may include impacts
			 on the following outcomes:
							(I)Student
			 achievement as measured by assessment data, classroom grades, and other means
			 of measuring student performance.
							(II)Graduation
			 rates.
							(III)School
			 readiness.
							(IV)Numbers of
			 detentions, suspensions, and expulsions.
							(V)Enrollment in
			 postsecondary education.
							(VI)The degree of
			 communication between schools and families.
							(VII)The degree of
			 parental participation in school activities.
							(VIII)Student
			 health, including mental health and risk factors at birth.
							(IX)Student civic
			 participation.
							(X)Attendance.
							(XI)The number of
			 students and families receiving services.
							(XII)Other outcome
			 areas as determined by the Secretary in consultation with State educational
			 agencies, local educational agencies, teacher organizations, secondary
			 students, and nonprofit organizations providing services to children and
			 youth.
							(ii)DisaggregationThe
			 outcomes described in clause (i) shall be disaggregated by gender, race, and
			 family income.
						(b)State
			 accountability and transparency
				(1)Annual
			 reportOn an annual basis, each State shall report to the public
			 and the Secretary such information as the Secretary may reasonably require,
			 including—
					(A)progress made
			 toward achieving—
						(i)the
			 goals established within the State results framework pursuant to section
			 6(c)(1) disaggregated in the same manner as information is disaggregated under
			 subsection (a)(3)(C)(ii); and
						(ii)the goals
			 established within the local results frameworks pursuant to section
			 9(b)(2)(A);
						(B)how funds under
			 this Act were used by States and local consortia to improve the lives of
			 children, youth, and families, including—
						(i)the
			 characteristics of the young people and families served by the activities and
			 services assisted under this Act;
						(ii)the services and
			 supports provided under this Act; and
						(iii)outcomes
			 resulting from the activities and services funded under this Act;
						(C)information on
			 Federal barriers to effective State and local coordination;
					(D)the extent of
			 coordination between State departments and agencies providing youth services in
			 place to achieve the goals within the State results framework pursuant to
			 section 6(c)(1);
					(E)the extent to
			 which the objectives and budgets of State departments and agencies providing
			 child and youth services were consistent with the recommendations of the State
			 strategy for the preceding year;
					(F)the efficiency
			 and adequacy of State and local programs and policies with respect to child and
			 youth services;
					(G)actions taken
			 pursuant to paragraph (2) regarding misuse or ineffective use of funds;
			 and
					(H)other information
			 the State determines to be of interest to the public.
					(2)Correction of
			 deficienciesIf the State determines, based on a review of
			 reports, data submissions, evaluations, or other documentation, that a local
			 consortium or organization that receives funds through a subgrant made under
			 this Act makes insufficient progress toward achieving the goals established
			 within the local results framework pursuant to section 9(b)(2)(A) within 3
			 years of receiving a subgrant under section 8, or is misusing, ineffectively
			 using, or otherwise not complying with the requirements of this Act, the State
			 shall—
					(A)notify the local
			 consortium of the deficiencies that require correction and request that the
			 consortium submit a plan to correct the deficiencies;
					(B)negotiate a plan
			 to correct the deficiencies, and provide appropriate training or technical
			 assistance designed to assist the local consortium in complying with the
			 requirements of this Act; and
					(C)in the case that
			 the local consortium fails to submit or negotiate a plan to correct the
			 deficiencies or fails to make substantial efforts, within 6 months after the
			 date of the notification described in subparagraph (A), to correct the
			 deficiencies and comply with the requirements of this Act, terminate the
			 provision of funds under this Act to the local consortium or organization for
			 the remainder of the period of the subgrant and redistribute the terminated
			 funding in a manner determined by the State to be in the best interests of the
			 children and youth in such State in accordance with this Act.
					(c)Local
			 accountability and transparencyOn an annual basis, each local
			 consortium shall report to the public and the State such information as the
			 State may reasonably require, including—
				(1)progress made
			 toward achieving the goals established within the local results framework
			 pursuant to section 9(b)(2)(A) disaggregated in the same manner as information
			 is disaggregated under subsection (a)(3)(C)(ii);
				(2)how funds under
			 this Act were used by the local consortium and subgrant recipients to improve
			 the lives of children, youth, and families, including—
					(A)the
			 characteristics of the young people and families served by the activities and
			 services assisted under this Act;
					(B)the services and
			 supports provided under this Act; and
					(C)outcomes
			 resulting from the activities and services funded under this Act;
					(3)information on
			 State barriers to effective local coordination;
				(4)the extent of
			 coordination between local agencies and organizations providing services to
			 achieve the goals within the local results framework pursuant to section
			 9(b)(2)(A); and
				(5)other information
			 the local consortium determines to be of interest to the public.
				13.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this Act $2,500,000,000 for each of
			 fiscal years 2011, 2012, 2013, 2014, and 2015.
		
